DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed February 10, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 27-34 would be allowable over the prior art of record, because the prior art is silent to a method comprising: receiving mixed input source fuel into one or more fuel heat exchangers configured to exchange heat between the mixed input source fuel and a first portion of fuel that is output from fuel cells in one or more fuel cell stacks; generating electric current using the fuel cells in the one or more fuel cell stacks by consuming at least some fuel that is heated by the one or more fuel heat exchangers and at least some air that is heated by one or more air heat exchangers; and directing the first portion of the fuel that is output from the fuel cells into the one or more fuel heat exchangers and a second, remaining portion of the fuel that is output from the fuel cells into one or more tail gas oxidizers, wherein at least one of an external housing of the one or more fuel cell stacks abuts an external housing of the one or more fuel heat 
The prior art, such as Perry et al. U.S. Pub. 2018/0191007, teaches a  method comprising: receiving mixed input source fuel into one or more fuel heat exchangers (22; Fig. 9) configured to exchange heat between the mixed input source fuel  (mixing point at 80’ Fig. 9) and a first portion of fuel that is output from fuel cells in one or more fuel cell stacks (output from fuel cell anode at 96; Fig. 9); generating electric current using the fuel cells in the one or more fuel cell stacks by consuming at least some fuel that is heated by the one or more fuel heat exchangers (SOFC fuel cell consumes fuel at the anode out of the steam reformer heat exchanger at 80; Fig. 9) and at least some air that is heated by one or more air heat exchangers (cathode recuperator heat exchanger 20; Fig 9); and directing the first portion of the fuel that is output from the fuel cells into the one or more fuel heat exchangers (fuel from the anode  is charged to anode exhaust cooler heat exchanger 26; Fig. 9).   However, the reference does not teach or suggest at least one of an external housing of the one or more fuel cell stacks abuts an external housing of the one or more fuel heat exchangers; an external housing of the one or more tail gas oxidizers abuts an external housing of the one or more fuel cell stacks; or  -4-an external housing of the one or more air heat exchangers abuts an external housing of the one or more tail gas oxidizers.  Therefore, the instant claims are patentbly distinct from the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. U.S. Pub. 2018/0191007.  
With respect to claim 19, Perry teaches a  method comprising: receiving mixed input source fuel into one or more fuel heat exchangers (22; Fig. 9) configured to exchange heat between the mixed input source fuel  (mixing point at 80’ Fig. 9) and a first portion of fuel that is output from fuel cells in one or more fuel cell stacks (output from fuel cell anode at 96; Fig. 9); generating electric current using the fuel cells in the one or more fuel cell stacks by consuming at least some fuel that is heated by the one or more fuel heat exchangers (SOFC fuel cell consumes fuel at the anode out of the steam reformer heat exchanger at 80; Fig. 9) and at least some air that is heated by one or more air heat exchangers (cathode recuperator heat exchanger 20; Fig 9); and directing the first portion of the fuel that is output from the fuel cells into the one or more fuel heat exchangers (fuel from the anode  is charged to anode exhaust cooler heat exchanger 26; Fig. 9).   With respect to claim 21, the one or more fuel heat exchangers are configured to be fluidly coupled with a fuel blower in order to direct all fuel that is output from the one or more heat exchangers back into the one or more fuel heat exchangers via the fuel blower (fuel cell 12 is fluidly coupled to blowers 452 & claim 22, the one or more fuel heat exchangers  (22; Fig. 9) are configured to be fluidly coupled with a fuel source  (42; Fig. 9) in a location between the fuel blower (fuel blower 466; Fig. 9) and the one or more heat exchangers (heat exchanger 22; fig. 9).  With respect to claim 25, the one or more fuel heat exchangers include a low temperature fuel heat exchanger (anode exhaust cooler HEX; 26; Fig. 9) and a high temperature fuel heat exchanger (anode recuperator HEX 22; Fig. 9), the low temperature fuel heat exchanger  (26; fig. 9) disposed between a fuel blower  (464; Fig. 9)and a fuel source along a fuel flow cycle (fuel source at 80; FIG. 9), the high temperature fuel heat exchanger disposed between the low temperature fuel heat exchanger and the one or more fuel cell stacks along the fuel flow cycle (Fig. 9).  




    PNG
    media_image1.png
    642
    987
    media_image1.png
    Greyscale

Although Perry teaches a tail gas oxidizer (Fig. 18A), the reference does not expressly disclose that a second, remaining portion of the fuel that is output from the fuel cells into one or more tail gas oxidizers (claim 19); the second portion of the fuel claim 20); the one or more fuel cell stacks are disposed between and directly coupled with the one or more fuel heat exchangers and the one or more tail gas oxidizers (claim 23); the one or more tail gas oxidizers are disposed between and directly coupled with the one or more fuel cell stacks and the one or more air heat exchangers (claim 24);  one or more fuel heat exchangers are coupled to one end of the one or more fuel cell stacks and the one or more tail gas oxidizers and the one or more air heat exchangers are coupled to an opposite end of the one or more fuel cell stacks (claim 26).  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a second remaining portion of the fuel that is output from the fuel cells into one or more tail gas oxidizers, as Perry teaches a tail gas oxidizer (Fig. 18A)  and rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
	With respect to the second portion of the fuel that is output from the fuel cells being split off from the first portion of the fuel and directed into the one or more tail gas oxidizers in a location between the fuel cells and the one or more fuel heat exchangers (claim 20), it would have been obvious to improve convection exchange between fluids and rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	
claim 23); it would have been obvious to improve convection exchange between fluids and rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to the one or more tail gas oxidizers being disposed between and directly coupled with the one or more fuel cell stacks and the one or more air heat exchangers (claim 24);  it would have been obvious to improve convection exchange between fluids and rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
With respect to one or more fuel heat exchangers being coupled to one end of the one or more fuel cell stacks and the one or more tail gas oxidizers and the one or more air heat exchangers are coupled to an opposite end of the one or more fuel cell stacks (claim 26) it would have been obvious to improve convection exchange between fluids and rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                                        




	
	

















































Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. U.S. Pub. 2018/0191007 in view Weingaertner et al. U.S. Pub. 2011/0053027.
With respect to claims 1 & 11, Perry teaches a  system comprising: one or more fuel cell stacks each including fuel cells configured to generate electric current based on 



    PNG
    media_image2.png
    359
    519
    media_image2.png
    Greyscale

With respect to claims 2 & 13, the one or more fuel heat exchangers are configured to be fluidly coupled with a fuel blower in order to direct all fuel that is output from the one or more heat exchangers back into the one or more fuel heat exchangers via the fuel blower (anode recycle blower 466 direct fuel heat exchanger 26 back into heat exchanger 22; Fig. 9).  With respect to claims 3 & 14, the one or more fuel heat exchangers  (22; Fig. 9) are configured to be fluidly coupled with a fuel source (42; Fig. 9) in a location between the fuel blower  (466; Fig. 9) and the one or more heat exchangers (24; Fig. 9).  With respect to claims 7 & 17, the one or more fuel cell stacks (12; Fig. 9) are disposed between and directly coupled with the one or more fuel heat exchangers (26; Fig. 9) and the one or more tail gas oxidizers (22 coupled with tail gas oxidizer; Fig. 9 & [0109]).  With respect to claims 9 & 18, the one or more fuel heat exchangers include a low temperature fuel heat exchanger and a high temperature fuel heat exchanger (22 and 26; Fig. 9), the low temperature fuel heat exchanger (22; Fig. 9) disposed between a fuel blower (466; Fig. 9) and a fuel source along a fuel flow cycle (80; Fig. 9), the high temperature fuel heat exchanger (26; Fig. 9) disposed between the claim 10, one or more fuel heat exchangers are coupled to one end of the one or more fuel cell stacks (22 heat exchanger coupled to the fuel cell 12 via 96, 20 heat exchanger is coupled to fuel cell 12 via 44; Fig. 9) and the one or more tail gas oxidizers and the one or more air heat exchangers are coupled to an opposite end of the one or more fuel cell stacks ([0109]; Fig. 9).  With respect to claim 12, one or more air heat exchangers configured to exchange heat between the air supplied to the fuel cells for generating the electric current and the effluent that is output from the fuel cells (air heat exchanger 20 for the cathode side of the fuel cell 12; Fig. 9).
Perry does not expressly disclose: and one or more tail gas oxidizers configured to receive a second portion of the fuel that is output  from the fuel cells and air that is output from the fuel cells (claims 1 & 10); the one or more tail gas oxidizers are disposed between and directly coupled with the one or more fuel cell stacks and the one or more air heat exchangers (claim 8).
Weingaertner teaches that it is well known in the art to employ a fuel cell system wherein a portion of the anode exhaust from the fuel cell into the tail gas oxidizer ([0046] and Fig. 2C) and a portion cathode exhaust from the fuel cell into the tail gas oxidizer ([0061] and Fig. 2C) (claims 1 & 10).  

    PNG
    media_image3.png
    468
    649
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ tail gas oxidizers configured to receive a second portion of the fuel that is output from the fuel cells and air that is output from the fuel cells, at taught by Weingaertner, in the fuel cell system of Perry, in order to generate high quality heat and minimize emissions from the exhaust. The skilled artisan recognizes that charging a portion of exhaust stream from each electrode in to the tail gas oxidizer increases energy uses and efficiency within the fuel cell system.  
With respect to claim 8, the one or more tail gas oxidizers are disposed between and directly coupled with the one or more fuel cell stacks and the one or more air heat exchangers  would have been obvious in the fuel cell system of Perry in view of Weingaertner, as rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. U.S. Pub. 2018/0191007 in view Weingaertner et al. U.S. Pub. 2011/0053027 in view of Homma U.S. Pub. 2012/0295180.
Perry in view of Weingaertner teach a fuel cell system as described in the rejection recited hereinabove.
Perry does not expressly disclose that an external housing of the one or more fuel cell stacks abuts an external housing of the one or more fuel heat exchangers (claim 4); an external housing of the one or more tail gas oxidizers abuts an external housing of the one or more fuel cell stacks (claim 5); external housing of the one or more air heat exchangers abuts an external housing of the one or more tail gas oxidizers (claim 6); an external housing of the one or more fuel cell stacks abuts an external housing of the one or more fuel heat exchangers (claim 15); an external housing of the one or more tail gas oxidizers abuts an external housing of the one or more fuel cell stacks (claim 16).
	However, Homma teaches that it is well known in the art to employ external housing in fuel cell components. Fig. 6.  
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).